                                                                                           FILED
                                                                                  2018 Oct-11 PM 02:24
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

TECUMSEH M. MAYES,                        )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       ) Civil Action No. 5:18-CV-1589-CLS
                                          )
MARY BECKER WINDOM (Court                 )
of Appeals), and ATTORNEY                 )
GENERAL (State of Alabama),               )
                                          )
      Defendants.                         )

                            MEMORANDUM OPINION

      Plaintiff, Techumseh H. Mayes, filed a pro se complaint on September 27,

2018, and named as defendants the Attorney General of the State of Alabama and

Mary Becker Windom, who is a judge on the Alabama Court of Criminal Appeals.1

Mayes neither paid the filing fee nor submitted a motion for leave to proceed in forma

pauperis. His case would be due to dismissed on those grounds alone.

      Moreover, even if plaintiff had moved for and been granted in forma pauperis

status, the court would have engaged in a review of his complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), and found it apparent that plaintiff did not state a claim

upon which relief might be granted.

      Plaintiff asserts that Judge Windom and the Attorney General violated his due

      1
          Doc. no. 1.
process rights by denying his request to proceed in forma pauperis when he appealed

his state court convictions for misdemeanor charges to the Alabama Court of Criminal

Appeals, even though he had been appointed counsel due to his indigent status during

his state court trial proceedings.2 All of those claims are barred by immunity.

            Few doctrines were more solidly established at common law than
      the immunity of judges from liability for damages for acts committed
      within their judicial jurisdiction.” Cleavinger v. Saxner, 474 U.S. 193,
      199, 106 S. Ct. 496, 88 L. Ed. 2d 507 (1985). The immunity applies
      even when the judge’s conduct “was in error, was done maliciously, or
      was in excess of his authority . . . .” Stump v. Sparkman, 435 U.S. 349,
      356-57, 98 S. Ct. 1099, 55 L. Ed. 2d 331 (1978).

             This absolute immunity is intended “for the benefit of the public,
      whose interest it is that the judges should be at liberty to exercise their
      functions with independence and without fear of consequences.”
      Pierson v. Ray, 386 U.S. 547, 554, 87 S. Ct. 1213, 18 L. Ed. 2d 288
      (1967). A judge has a duty to decide all cases brought before [her],
      including those cases that are controversial and that may “arouse the
      most intense feelings in the litigants.” Id. A judge’s “errors may be
      corrected on appeal, but [s]he should not have to fear that unsatisfied
      litigants may hound [her] with litigation charging malice or corruption.
      Imposing such a burden on judges would contribute not to principled
      and fearless decision-making but to intimidation.” Id.; see also
      Forrester v. White, 484 U.S. 219, 226-27, 108 S. Ct. 538, 98 L. Ed. 2d
      555 (1988) (“If judges were personally liable for erroneous decisions,
      the resulting avalanche of suits, most of them frivolous but vexatious,
      would provide powerful incentives for judges to avoid rendering
      decisions likely to provoke such suits. The resulting timidity would be
      hard to detect or control, and it would manifestly detract from
      independent and impartial adjudication.” (citation omitted)).

Stevens v. Osuna, 877 F.3d 1293, 1301 (11th Cir. 2017) (alterations supplied). In
      2
          See doc. no. 2 (Memorandum and Attachment in support of Complaint).

                                             -2-
applying judicial immunity, the court must determine whether the judge “acted in

[her] judicial capacity and, if so, whether [s]he acted in the ‘clear absence of all

jurisdiction.’” Id. at 1304 (citing Stump, 435 U.S. at 356-57) (alterations supplied).

An action is “judicial” for purposes of immunity when: (1) it is an act normally

performed by judges; and (2) the complaining party dealt with the judge in her

judicial capacity.   Stevens, 874 F.3d at 1304 (citing Stump, 435 U.S. at 362).

      Here, it is beyond question that Judge Windom was acting in a judicial capacity

during the events about which plaintiff complains. Deciding a motion to proceed in

forma pauperis is an action normally performed by judges, and Judge Windom’s

decision not to grant plaintiff’s motion occurred within the context of an appellate

case over which Judge Windom was presiding. Moreover, Judge Windom possessed

jurisdiction to rule on such a motion. Accordingly, Judge Windom is entitled to

absolute prosecutorial immunity.

      It is difficult to discern from plaintiff’s complaint what role the Alabama

Attorney General would have played in preventing plaintiff from attaining indigent

status for his state court appeal. Even if the Attorney General were involved in that

decision, however, he would be entitled to the benefits of prosecutorial immunity.

      A prosecutor is immune from liability under § 1983 for his actions “in
      initiating a prosecution and in presenting the State’s case,” and for
      actions that are “intimately associated with the judicial phase of the

                                         -3-
      criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430-31, 96 S. Ct.
      984, 995, 47 L. Ed. 2d 128 (1976). That includes “actions preliminary
      to the initiation of a prosecution and actions apart from the courtroom.”
      Buckley[ v. Fitzsimmons], 509 U.S. [259,] 272, 113 S. Ct. [2606,] 2615[
      (1993)].

Mikko v. City of Atlanta, Georgia, 857 F.3d 1136, 1142 (11th Cir. 2017) (alterations

supplied). See also Mastroianni v. Bowers, 173 F.3d 1363, 1366-67 (11th Cir. 1999)

(holding that two employees of the Georgia Attorney General’s office were entitled

to prosecutorial immunity). To the extent that the Alabama Attorney General was

involved in any decision to deny plaintiff’s right to proceed in forma pauperis on

appeal from his state court convictions, that involvement would have been part of his

prosecutorial duties as an advocate for the State. Accordingly, plaintiff’s claims

against the Attorney General are barred by prosecutorial immunity.

      In accordance with the foregoing, all of plaintiff’s claims are due to be

dismissed with prejudice. A separate judgment will be entered contemporaneously

herewith.

      DONE and ORDERED this 11th day of October, 2018.


                                               ______________________________
                                               United States District Judge




                                         -4-
